

Exhibit 10.A
AMENDED AND RESTATED
CARPENTER TECHNOLOGY CORPORATION
CHANGE IN CONTROL SEVERANCE PLAN


INTRODUCTION
As is the case with many publicly held corporations, there exists the
possibility of a Change in Control of the Carpenter Technology Corporation (the
“Company”). This possibility and the uncertainty it creates may result in the
loss or distraction of employees of the Company and its Subsidiaries to the
detriment of the Company and its stockholders. The avoidance of such loss and
distraction is essential to protecting and enhancing the best interests of the
Company and its stockholders.
When a Change in Control is perceived as imminent, or is occurring, the Company
should be able to receive and rely on disinterested service from employees
regarding the best interests of the Company and its stockholders without concern
that employees might be distracted or concerned by the personal uncertainties
and risks created by the perception of an imminent or occurring Change in
Control.
It is consistent with the employment practices and policies of the Company and
its Subsidiaries and in the best interests of the Company and its stockholders
to treat fairly its employees whose employment terminates in connection with or
following a Change in Control. Accordingly, it has been determined that
appropriate steps should be taken to assure the Company and its Subsidiaries of
the continued employment and attention and dedication to duty of their employees
and to seek to ensure the availability of their continued service,
notwithstanding the possibility, threat or occurrence of a Change in Control.
Therefore, in order to fulfill the above purposes, the Carpenter Technology
Corporation Change in Control Severance Plan was developed and adopted.
The Company now desires to make certain amendments to the Carpenter Technology
Corporation Change in Control Severance Plan.
Therefore, in order to fulfill the immediately preceding purpose, the Carpenter
Technology Corporation Change in Control Severance Plan has been amended and
restated in its entirety effective October 10, 2017, with the exception of
certain prospective amendments, if any, which are effective on such other dates
as set forth herein.
ARTICLE I
ESTABLISHMENT OF PLAN
As of the Effective Date, the Company established a separation compensation plan
known as the Carpenter Technology Corporation Change in Control Severance Plan
(the “Plan”), as amended and restated in this document.
This restatement of the Plan shall apply to terminations occurring on or after
October 10, 2017.













--------------------------------------------------------------------------------




ARTICLE II
DEFINITIONS
As used herein the following words and phrases shall have the following meanings
unless the context clearly indicates otherwise:
(a) Affiliated Company. Any company controlled by, controlling or under common
control with the Company.
(b) Annual Salary. The Participant’s regular annual base salary immediately
prior to his termination of employment, including compensation converted to
other benefits under a flexible pay arrangement maintained by the Company or any
Subsidiary or deferred pursuant to a written plan or agreement with the Company
or any Subsidiary, but excluding overtime pay, allowances, premium pay,
compensation paid or payable under any Company bonus or incentive plan of the
Company or any Subsidiary or any similar payment.
(c) Board. The Board of Directors of the Company.
(d) Cause. Any termination of a Participant’s employment with the Company or a
Subsidiary which results from:
(i) Participant’s conviction of a crime involving moral turpitude;
(ii) Participant becoming incapable of performing the duties of his employment
with Company or Subsidiary due to loss or suspension of any license or
certification required for the performance of those duties;
(iii) conduct by Participant that is found by Company or Subsidiary to
constitute fraud, embezzlement, or theft that occurs during or in the course of
Participant’s employment with Company or Subsidiary;
(iv) intentional damage by Participant to Company’s or Subsidiary’s assets or
property or the assets or property of Company’s or Subsidiary’s customers,
vendors, or employees;
(v) intentional disclosure by Participant of Company’s or Subsidiary’s
confidential information contrary to Company’s or Subsidiary’s policies or
instructions received by Participant during or in the course of Participant’s
employment with Company or Subsidiary;
(vi) intentional engagement by Participant in any activity which would
constitute a breach of duty of loyalty to Company or Subsidiary;
(vii) conduct by Participant found by Company or Subsidiary to constitute a
willful and continued failure or refusal by Participant to substantially perform
Participant’s duties for Company or Subsidiary (except as a result of incapacity
due to physical or mental illness);





--------------------------------------------------------------------------------




(viii) Participant’s failure to comply with Company’s or Subsidiary’s policies
or practices despite having been advised and/or instructed regarding those
policies or practices; or
(ix) conduct by Participant that is demonstrably and materially injurious to
Company or Subsidiary, monetarily or otherwise, as determined by Company or
Subsidiary, including injury to Company’s or Subsidiary’s reputation or conduct
by Participant otherwise having an adverse effect upon Company’s or Subsidiary’s
interests, as determined by Company or Subsidiary.
(e) Change in Control. The occurrence of any of the following events:
(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of more than 50% of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliated
Company, or (D) any acquisition pursuant to a transaction that complies with
clauses (A), (B), and (C) of paragraph (iii) of this definition of Change in
Control;
(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any 12 month period; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of the assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may





--------------------------------------------------------------------------------




be, of the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
(1) or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(f) Code. The Internal Revenue Code of 1986, as amended from time to time.
(g) Committee. The Compensation Committee of the Board.
(h) Company. Carpenter Technology Corporation and any successor or assignee to
the business or assets which becomes bound by this Plan by reason of Article V.
(i) Date of Termination. The date on which a Participant ceases to be an
Employee of an Employer within the meaning of Treasury Regulation
Section 1.409A-1(h) and which constitutes a “separation from service.”
(j) Disability. A qualified physician designated by the Company or a Subsidiary
has reviewed and approved the determination that a Participant is either:
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
(ii) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company or a Subsidiary.
(k) Effective Date. August 20, 2007.
(l) Employee. A full-time employee of an Employer and a member of the Employer’s
“select group of management or highly compensated employees,” as defined in
ERISA Sections 201(2), 301(a)(3), and 401(a)(1).





--------------------------------------------------------------------------------




(m) Employer. The Company or any Subsidiary (or any parent corporation of the
Company or any of such parent corporation’s subsidiaries) by which a Participant
is employed.
(n) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.
(o) Good Reason. A Participant’s voluntary termination of employment within the
ninety (90) day period following the initial existence of one (1) or more of the
following conditions arising without the Participant’s consent:
(i) a material diminution in the Participant’s Annual Salary;
(ii) a material permanent diminution in the Participant’s authority, duties, or
responsibilities;
(iii) a material change in the geographic location at which the Participant must
perform services which is at least fifty (50) miles from his current principal
place of work;
(iv) change in title from Chief Executive Officer or Chief Financial Officer to
a non-Chief Executive Officer or non-Chief Financial Officer title; or
(v) any other action or inaction that constitutes a material breach by the
Company or a Subsidiary of any employment agreement between the Participant and
the Company or Subsidiary; and
within thirty (30) days following the initial existence of a condition described
in subsections (i) through (iv) above, the Participant must provide notice to
the Company or Subsidiary of the existence of the condition, and the Company or
Subsidiary must fail to remedy the condition within thirty (30) days of receipt
of such notice.
(p) Participant. Any Employee of the Employer at Hay pay grade level 22 or
higher, any Employee of the Employer in an equivalent position who is designated
as a Participant by the Chief Executive Officer of the Company, and until the
later of October 10, 2020 or the third anniversary of the date on which notice
of the amendment of this Section of the Plan is provided to Participants, any
other Employee who was a Participant prior to the October 10, 2017 restatement
of the Plan; provided, however, that no individual who is a party to a
separately executed change in control or similar agreement with the Company or
any of its Affiliated Companies entered into prior to a Change in Control shall
be a Participant so long as such agreement remains in force. Each individual who
is a Participant immediately prior to a Change in Control shall remain a
Participant at least until the second anniversary of the Change in Control.
Notwithstanding the foregoing, individuals employed primarily outside of the
United States are not eligible to be Participants.
(q) Plan. Carpenter Technology Corporation Change in Control Severance Plan.
(r) Separation Benefits. The benefits described in Section 4.2 and Appendices A,
B and C that are provided to qualifying Participants under the Plan.
(s) Subsidiary. Any corporation in which the Company, directly or indirectly,
holds a majority of the voting power of such corporation’s outstanding shares of
capital stock.





--------------------------------------------------------------------------------




(t) Target Annual Bonus. The Participant’s target bonus under the Company’s
annual incentive plans for the fiscal year in which such Participant’s Date of
Termination occurs (or, if no target bonus has been set for such fiscal year,
the Participant’s target bonus for the immediately preceding fiscal year).
ARTICLE III
ELIGIBILITY
A Participant shall cease to be a Participant in the Plan only as a result of an
amendment or termination of the Plan complying with Article VI of the Plan, or
when the Participant ceases to be an Employee of any Employer, unless, at the
time the Participant ceases to be an Employee, such Participant is entitled to
payment of a Separation Benefit as provided in the Plan. A Participant entitled
to payment of a Separation Benefit or any other amounts under the Plan shall
remain a Participant in the Plan until the full amount of the Separation Benefit
and any other amounts payable under the Plan have been paid to the Participant.
ARTICLE IV
SEPARATION BENEFITS
4.1 Terminations of Employment Which Give Rise to Separation Benefits Under This
Plan. A Participant shall be entitled to Separation Benefits as set forth in
Section 4.2 below if, at any time during the two-year period immediately
following a Change in Control, the Participant’s employment is terminated (i) by
the Employer for any reason other than Cause, death, or Disability or (ii) by
the Participant for Good Reason.
4.2 Separation Benefits. If a Participant’s employment is terminated in
circumstances entitling such Participant to Separation Benefits pursuant to
Section 4.1, the Company shall provide to such Participant, within ten (10) days
following the Date of Termination, a lump sum cash payment and outplacement
services as set forth in Appendix A, B or C, as applicable. The Chief Executive
Officer of the Company shall designate which Appendix shall apply to each
Employee of the Employer who he designated as a Participant. Any Participant who
is demoted to Hay pay grade level 21 or below shall be entitled to Separation
Benefits under Appendix C. For purposes of determining the Separation Benefits
set forth in Appendix A, B or C, if the termination of the Participant’s
employment is for Good Reason based upon a reduction of the Participant’s Annual
Salary, opportunity to earn Target Annual Bonuses, or other compensation or
employee benefits, such reduction shall be ignored.
4.3 Other Benefits Payable. To the extent not theretofore paid or provided, the
Company shall timely pay or provide (or cause to be paid or provided) to a
Participant entitled to the Separation Benefits, any amounts or benefits
required to be paid or provided to the Participant, or which the Participant is
eligible to receive, under the General Retirement Plan for Employees of
Carpenter Technology Corporation (the “GRP”), and the Separation Benefits shall
be reduced, dollar for dollar (but not below zero), by any amounts received by
the Participant pursuant to the GRP. Any other severance pay or pay in lieu of
notice required to be paid to such Participant under applicable law or under any
other severance pay plan or policy of the Company or any Employer, including,
without limitation, under the Severance Pay Plan for Salaried Employees of
Carpenter Technology Corporation (but excluding the GRP) shall be reduced,
dollar for dollar (but not below zero), by the Separation Benefits. The
Separation Benefits shall in no event affect a Participant’s eligibility for or
entitlement to benefits under the GRP or any other qualified or nonqualified
retirement or pension benefit or welfare or fringe benefit plan, program,
policy, practice, contract or agreement of the Company and its Affiliated
Companies. Without limiting the generality of the foregoing, the Participant’s
resignation under this Plan with or without Good Reason,





--------------------------------------------------------------------------------




shall in no way affect the Participant’s ability to terminate employment by
reason of the Participant’s “retirement” under any compensation and benefits
plans, programs or arrangements of the Affiliated Companies, including without
limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Affiliated Companies, including without limitation any
retirement or pension plan or arrangement of the Affiliated Companies or
substitute plans adopted by the Company or its successors, and any termination
which otherwise qualifies as Good Reason shall be treated as such even if it is
also a “retirement” for purposes of any such plan.
4.4 Certain Reduction of Payments by the Company.
(a) Reduction of Certain Payments. For purposes of this Section 4.4: (i) a
“Payment” shall mean any payment or distribution in the nature of compensation
to or for the benefit of the Participant, whether paid or payable pursuant to
this Plan or otherwise; (ii) “Plan Payment” shall mean a Payment paid or payable
pursuant to this Plan (disregarding this Section 4.4); (iii) “Present Value”
shall mean such value determined in accordance with Sections 280G(b)(2)(A)(ii)
and 280G(d)(4) of the Code; and (iv) “Reduced Amount” shall mean an amount
expressed in Present Value that maximizes the aggregate Present Value of Plan
Payments without causing any Payment to be nondeductible by the Company or
Employer because of Section 280G of the Code.
(b) Anything in this Plan to the contrary notwithstanding, in the event
PricewaterhouseCoopers LLP or such other accounting firm selected by the Company
prior to the Change in Control (the “Accounting Firm”) shall determine that
receipt of all Payments would subject the Participant to tax under Section 4999
of the Code, the aggregate Plan Payments shall be reduced (but not below zero)
to meet the definition of Reduced Amount.
(c) If the Accounting Firm determines that aggregate Plan Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Participant
notice to that effect and a copy of the detailed calculation thereof, and the
Participant may then elect, in his sole discretion, which and how much of the
Plan Payments shall be eliminated or reduced (as long as after such election the
Present Value of the aggregate Plan Payments equals the Reduced Amount), and
shall advise the Company in writing of his election within 30 days of his
receipt of notice. If no such election is made by the Participant within such
30-day period, the Company may elect which of such Plan Payments shall be
eliminated or reduced (as long as after such election the Present Value of the
aggregate Plan Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. All determinations made by the Accounting
Firm under this Section shall be binding upon the Company and the Participant
and shall be made within 60 days of a termination of employment of the
Participant. As promptly as practicable following such determination, the
Company shall pay to or distribute for the benefit of the Participant such Plan
Payments as are then due to the Participant under this Plan and shall promptly
pay to or distribute for the benefit of the Participant in the future such Plan
Payments as become due to the Participant under this Plan.
(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Participant pursuant to this Plan which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Participant pursuant to this Plan could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a





--------------------------------------------------------------------------------




deficiency by the Internal Revenue Service against either the Company or the
Participant which the Accounting Firm believes has a high probability of success
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the benefit of the Participant shall be
treated for all purposes as a loan to the Participant which the Participant
shall repay to the Company together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no such
loan shall be deemed to have been made and no amount shall be payable by the
Participant to the Company if and to the extent such deemed loan and payment
would not either reduce the amount on which the Participant is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code.
(e) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 4.4 shall be borne by the Company.
ARTICLE V
SUCCESSOR TO COMPANY
5.1 This Plan shall bind any successor of the Company or to all or substantially
all of its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this Plan if no succession had taken
place.
5.2 In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Plan, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company’s obligations under this Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.
ARTICLE VI
DURATION, AMENDMENT AND TERMINATION
6.1 Duration of Plan. If a Change in Control has not occurred and the Board does
not have knowledge of an event that could reasonably be expected to constitute a
Change in Control, this Plan may be terminated by resolution adopted by the
Board; provided that the Participants are given written notice of such
termination three (3) years in advance of such termination. If a Change in
Control occurs while this Plan is in effect, this Plan shall continue in full
force and effect for at least two (2) years following such Change in Control,
and shall not terminate or expire until after all Participants who become
entitled to any payments hereunder shall have received such payments in full.
6.2 Amendment or Termination. The Board may amend or terminate this
Plan; provided, that this Plan may not be terminated or amended in a manner
adverse to Participants prior to the third anniversary of the date on which
notice of such amendment or termination is provided to the Participants or
during the two-year period following a Change in Control.
6.3 Procedure for Extension, Amendment or Termination. Any extension, amendment
or termination of this Plan by the Board in accordance with the foregoing shall
be made by action of the Board in accordance with the Company’s charter and
by-laws and applicable law.





--------------------------------------------------------------------------------




6.4 Delegation of Power to Amend or Terminate. The powers of the Board under
this Section 6 are hereby delegated to the Committee.
ARTICLE VII
MISCELLANEOUS
7.1 Full Settlement. The Company’s obligation to make the payments provided for
under this Plan and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against a Participant or others. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment. The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which a Participant may reasonably incur as a result of any contest by
the Company, the Participant or others of the validity or enforceability of, or
liability under, any provision of this Plan or any guarantee of performance
thereof (including as a result of any contest by the Participant about the
amount of any payment pursuant to this Plan), provided, that the Participant
shall be required to reimburse the Company for such payments if the Participant
does not prevail on substantially all of the issues in connection with such
dispute.
7.2 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Participant’s Employer any obligation for the
Participant to remain an Employee or change the status of the Participant’s
employment or the policies of the Company and its Subsidiaries regarding
termination of employment. For purposes of this Plan, employment with any of the
Company’s Subsidiaries or any parent corporation of the Company or any of its
subsidiaries shall be treated as continued employment with the Company.
7.3 Confidential Information. Each Participant shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliated Companies,
and their respective businesses, which shall have been obtained by the
Participant during the Participant’s employment by the Company or any of its
Affiliated Companies and which shall not be or become public knowledge (other
than by acts by the Participant or representatives of the Participant in
violation of this Plan). After termination of a Participant’s employment with
the Company, the Participant shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 7.3 constitute a basis for deferring or withholding
any amounts otherwise payable under this Plan.
7.4 Named Fiduciary; Administration. The Company is the named fiduciary of the
Plan, and shall administer the Plan, acting through the Committee.
7.5 Claim Procedure. If an Employee or former Employee makes a written request
alleging a right to receive benefits under this Plan or alleging a right to
receive an adjustment in benefits being paid under the Plan, the Committee shall
treat it as a claim for benefit. All claims for benefit under the Plan shall be
sent to the Committee and must be received within 30 days after termination of
employment. If the Committee determines that any individual who has claimed a
right to receive benefits, or different benefits, under the Plan is not entitled
to receive all or any part of the benefits claimed, it will inform the claimant
in writing of its determination and the reasons therefor in a manner calculated
to be understood





--------------------------------------------------------------------------------




by the claimant. The notice will be sent within 60 days of the claim. The notice
shall make specific reference to the reasons for denial and pertinent Plan
provisions on which the denial is based, and describe any additional material or
information necessary for the claim to succeed and a description of why it is
necessary. Such notice shall, in addition, inform the claimant what procedure
the claimant should follow to take advantage of the review procedures set forth
below in the event the claimant desires to contest the denial of the claim. The
claimant may within 90 days thereafter submit in writing to the Committee a
notice that the claimant contests the denial of his claim by the Committee and
desires a further review. The Committee shall within 60 days thereafter review
the claim and authorize the claimant to appear personally and review pertinent
documents and submit issues and comments relating to the claim to the persons
responsible for making the determination on behalf of the Committee. The
Committee will render its final decision with specific reasons therefor and in a
manner calculated to be understood by the claimant, and will transmit it to the
claimant within 60 days of the written request for review. If the Committee
fails to respond to a claim filed in accordance with the foregoing within 60
days, the Committee shall be deemed to have denied the claim. This Section 7.5
shall not serve to prohibit any Participant from bringing an action in a court
of competent jurisdiction to enforce his rights under the Plan after
satisfaction of the foregoing procedures. Notwithstanding the foregoing, the
claims and appeals procedure provided for in this Section 7.5 will be provided
for the use and benefit of Participants who may choose to use such procedures,
but compliance with the provisions of these claims and appeals procedures will
not be mandatory for any Participant claiming benefits after a Change in
Control. It will not be necessary for any Participant to exhaust these
procedures and remedies after a Change in Control prior to bringing any legal
claim or action, or asserting any other demand, for payments or other benefits
to which such participant claims entitlement.
7.6 Unfunded Plan Status. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one (1) or more grantor trusts, the assets of which are
subject to the claims of the Company’s creditors, to assist it in accumulating
funds to pay its obligations under the Plan.
7.7 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
7.8 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of the State of Delaware
without reference to principles of conflict of law, except to the extent
pre-empted by Federal law.
7.9 Top-Hat Plan. For purposes of ERISA, the Plan is intended to constitute a
“top-hat” plan, as described in Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA and the regulations promulgated thereunder.
7.10 Section 409A. Notwithstanding any provision of this Plan to the contrary,
to the extent that the benefits provided under subsections (b) and (c) of
Appendices A, B and C, Section 4.4, and Section 7.1 are not “disability pay” or
“death benefit” plans within the meaning of Treasury Regulation
Section 1.409A-1(a)(5), then (i) the amount of such benefits provided during one
(1) calendar year shall not affect the amount of such benefits provided in any
other taxable year, except to the extent such





--------------------------------------------------------------------------------




benefits consist of the reimbursement of expenses referred to in Section 105(b)
of the Code in which case a limitation may be imposed on the amount of such
reimbursements as described in Treasury Regulation
Section 1.409A-3(i)(1)(iv)(B); (ii) any benefits that are reimbursements must be
made on or before the last day of the calendar year following the calendar year
in which the fee or expense was incurred (provided, that the Participant shall
have submitted an invoice for such fee or expense at least 10 days before the
end of the calendar year next following the calendar year in which such fee or
expense was incurred) or, in the case of the benefits under Section 4.4, the tax
was due to the applicable taxing authority; and (iii) to the extent any such
benefit is an in-kind benefit, such benefit may not be liquidated or exchanged
for another benefit. In addition, within the time period permitted by the
applicable Treasury Regulations, the Company may, in consultation with the
Participant, modify the Plan, in the least restrictive manner necessary and
without any diminution in the value of the payments to the Participant, in order
to cause the provisions of the Plan to comply with the requirements of
Section 409A of the Code, so as to avoid the imposition of taxes and penalties
on the Participant pursuant to Section 409A of the Code. The Plan is intended to
be exempt from the application of Code Section 409A. To the extent this Plan is
determined to be subject to Code Section 409A and a provision of the Plan is
contrary to or fails to address the requirements of Code Section 409A and
related Treasury Regulations, the Plan shall be construed and administered as
necessary to comply with such requirements to the extent allowed under
applicable Treasury Regulations until the Plan is appropriately amended to
comply with such requirements. Furthermore, to the extent this Plan is
determined to be subject to Code Section 409A, any payment made on account of
the termination of a “specified employee” (as determined under Treas. Reg. §
1.409A-1(i)) shall be made on the date that is six (6) months after the
Employee’s Date of Termination to the extent necessary to comply with the
requirements of Code Section 409A and related Treasury Regulations; provided,
however, that the payments of vested amounts to which the Employee would have
been entitled during such 6-month period, but for this Section, shall be
accumulated and paid to the Employee on the first (1st) day of the seventh
(7th) month following the Employee’s Date of Termination.





























--------------------------------------------------------------------------------




APPENDIX A
(Hay pay grade level 31)
If the Participant is (i) an Employee of the Employer at Hay pay grade level 31
or (ii) designated as entitled to receive Separation Benefits under this
Appendix A by the Chief Executive Officer of the Company, either, on the Date of
Termination, he shall receive the following Separation Benefits in accordance
with Section 4.2. Notwithstanding the foregoing, a Participant whose Date of
Termination occurs prior to the later of October 10, 2020 or the third
anniversary of the date on which notice of the amendment of this Appendix to the
Plan is provided to Participants and who would be a Chief Executive Officer / E4
Profile had the Employer continued to use such classifications, shall receive
the greater of the Separation Benefits provided under this Appendix or the
Appendix applicable to his Hay pay grade level on the Date of Termination.
(a) A cash lump sum which shall be the aggregate of the amounts set forth in
clauses (i), (ii), (iii) and (iv):
(i) the sum of (A) any portion of the Participant’s Annual Salary earned through
the Date of Termination that was not previously paid and (B) any accrued
vacation pay, in each case to the extent not theretofore paid and in full
satisfaction of the rights of the Participant thereto;
(ii) an amount equal to three (3) times the Participant’s Annual Salary;
(iii) an amount equal to one (1) times the Participant’s Target Annual Bonus;
and
(iv) an amount equal to thirty-six (36) months of the Employer and Employee
portion of the cost at the Date of Termination of continuing group medical,
prescription and dental coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), with interest on one-half of
such amount at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.
(b) The Company shall at its sole expense provide the Participant with
reasonable outplacement services during the one-year period following the
Participant’s Date of Termination. The Participant shall not, however, be
entitled to any payment in lieu of accepting outplacement assistance services.
(c) If the Participant (and eligible family members) desires to elect COBRA, the
Employer shall continue to permit the Participant (and eligible family members)
to maintain such coverage at his (or their) sole expense until the end of the
COBRA period, subject to the terms of such plan and applicable law.
(d) Any reimbursements or in-kind benefits provided under this Plan that are
subject to Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the period of time
specified in the Plan, (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit. 







--------------------------------------------------------------------------------




APPENDIX B
(Hay pay grade level 23 to 30)
If the Participant is (i) an Employee of the Employer at Hay pay grade level 23
to 30 or (ii) designated as entitled to receive Separation Benefits under this
Appendix B by the Chief Executive Officer of the Company, either, on the Date of
Termination, he shall receive the following Separation Benefits in accordance
with Section 4.2. Notwithstanding the foregoing, a Participant whose Date of
Termination occurs prior to the later of October 10, 2020 or the third
anniversary of the date on which notice of the amendment of this Appendix to the
Plan is provided to Participants and who would be an Executive Vice President or
Senior Vice President / E3 Profile had the Employer continued to use such
classifications, shall receive the greater of the Separation Benefits provided
under this Appendix or the Appendix applicable to his Hay pay grade level on the
Date of Termination.
(a) A cash lump sum which shall be the aggregate of the amounts set forth in
clauses (i), (ii), (iii) and (iv):
(i) the sum of (A) any portion of the Participant’s Annual Salary earned through
the Date of Termination that was not previously paid and (B) any accrued
vacation pay, in each case to the extent not theretofore paid and in full
satisfaction of the rights of the Participant thereto;
(ii) an amount equal to two (2) times the Participant’s Annual Salaray;
(iii) an amount equal to one (1) times the Participant’s Target Annual Bonus;
and
(iv) an amount of twenty-four (24) months of the Employer and Employee portion
of the cost at the Date of Termination of continuing group medical, prescription
and dental coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), with interest on the one-quarter of such
amount at the applicable federal rate provided for in Section 7872(f)(2) of the
Code.
(b) The Company shall at its sole expense provide the Participant with
reasonable outplacement services during the one-year period following the
Participant’s Date of Termination. The Participant shall not, however, be
entitled to any payment in lieu of accepting outplacement assistance services.
(c) If the Participant (and eligible family members) desires to elect COBRA, the
Employer shall continue to permit the Participant (and eligible family members)
to maintain such coverage at his (or their) sole expense until the end of the
COBRA period, subject to the terms of such plan and applicable law.
(d) Any reimbursements or in-kind benefits provided under this Plan that are
subject to Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the period of time
specified in the Plan, (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.





--------------------------------------------------------------------------------




APPENDIX C
(Hay pay grade level 22)
If the Participant is (i) an Employee of the Employer at Hay pay grade level 22,
(ii) designated as entitled to receive Separation Benefits under this Appendix C
by the Chief Executive Officer of the Company, or (iii) entitled to Separation
Benefits under this Appendix C because he is demoted to Hay pay grade level 21
or below, each, on the Date of Termination, he shall receive the following
Separation Benefits in accordance with Section 4.2. Notwithstanding the
foregoing, a Participant whose Date of Termination occurs prior to the later of
October 10, 2020 or the third anniversary of the date on which notice of the
amendment of this Appendix to the Plan is provided to Participants and who would
be a Vice President or Assistant Vice President / E1 or E2 Profile had the
Employer continued to use such classifications, shall receive the greater of the
Separation Benefits provided under this Appendix or the Appendix applicable to
his Hay pay grade level on the Date of Termination.
(a) A cash lump sum which shall be the aggregate of the amounts set forth in
clauses (i), (ii), (iii) and (iv):
(i) the sum of (A) any portion of the Participant’s Annual Salary earned through
the Date of Termination that was not previously paid and (B) any accrued
vacation pay, in each case to the extent not theretofore paid and in full
satisfaction of the rights of the Participant thereto;
(ii) an amount equal to one (1) times the Participant’s Annual Salary;
(iii) an amount equal to one (1) times the Participant’s Target Annual Bonus;
and
(iv) an amount of twelve (12) months of the Employer and Employee portion of the
cost at the Date of Termination of continuing group medical, prescription and
dental coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”).
(b) The Company shall at its sole expense provide the Participant with
reasonable outplacement services during the one-year period following the
Participant’s Date of Termination. The Participant shall not, however, be
entitled to any payment in lieu of accepting outplacement assistance services.
(c) If the Participant (and eligible family members) desires to elect COBRA, the
Employer shall continue to permit the Participant (and eligible family members)
to maintain such coverage at his (or their) sole expense until the end of the
COBRA period, subject to the terms of such plan and applicable law.
(d) Any reimbursements or in-kind benefits provided under this Plan that are
subject to Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the period of time
specified in the Plan, (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.



